Case 4:20-cv-10452-SDD-DRG ECF No. 10, PageID.172 Filed 11/02/20 Page 1 of 21




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

STERLING HOTELS, LLC, a
Michigan limited liability company,

      Plaintiff,                                 Case No. 20-10452

vs.                                              Hon. Stephanie Dawkins Davis

SCOTT MCKAY, individually,

      Defendant.

AKEEL & VALENTINE, PLC                 MICHIGAN ATTORNEY GENERAL
Shereef H. Akeel (P54345)              William F. Denner (P68875)
Hasan Kaakarli (P81099)                Assistant Attorney General
Attorneys for Plaintiff                Attorneys for Scott McKay
888 W. Big Beaver, Ste. 420            3030 W. Grand Blvd., Ste. 10-660
Troy, MI 48084                         Detroit, MI 48202
(248) 269-9595                         (313) 456-0080
shereef@akeelvalentine.com             DennerB@michigan.gov
hasan@akeelvalentine.com

                        FIRST AMENDED COMPLAINT

      NOW COMES Plaintiff, STERLING HOTELS, LLC (“Sterling Hotels”),

by and through its undersigned counsel, AKEEL & VALENTINE, PLC, and for its

First Amended Complaint against Defendant, SCOTT MCKAY, in his individual

capacity, states as follows:

                         JURISDICTION AND PARTIES

      1.     Plaintiff, Sterling Hotels, is a Michigan limited liability company

d/b/a Wyndham Garden Sterling Heights (herein referred to as the “Wyndham
                                       1
Case 4:20-cv-10452-SDD-DRG ECF No. 10, PageID.173 Filed 11/02/20 Page 2 of 21




Garden” or Plaintiff) located in the City of Sterling Heights, County of Macomb,

State of Michigan.

      2.     Defendant, Scott McKay, is a State of Michigan Elevator Inspector

assigned to inspect elevators in Southeastern Michigan and is being sued in his

individual capacity.

      3.     This Complaint asserts Inverse Condemnation/Regulatory Taking

claims under the Fifth Amendment of the United States Constitution, as well as

violations of the Equal Protection Clause of the Fourteenth Amendment of the

United States Constitution.

      4.     Jurisdiction is proper under 28 U.S.C. § 1331 and 42 U.S.C. § 1981.

      5.     Venue is proper in this Court under 28 U.S.C. § 1391.

                           COMMON ALLEGATIONS

      6.     Plaintiff incorporates by reference the foregoing paragraphs, as

though fully set forth herein.

      7.     Plaintiff, Sterling Hotels, is a historic landmark hotel in the City of

Sterling Heights, covering 232,000 square feet and includes restaurants, a large

conference center, and an indoor water park. Exh. A – Sterling Hotels History.

      8.     Sterling Hotels has five floors above ground and has six elevators.

Exh. B – Cooper Aff., ¶ 3.




                                         2
Case 4:20-cv-10452-SDD-DRG ECF No. 10, PageID.174 Filed 11/02/20 Page 3 of 21




       9.     Many of Plaintiff’s patrons come from out-of-state, as well as within

the state, to conduct business at the hotel, including room rentals, conferences, and

other activities.

       10.    On or around November 19, 2018, the State of Michigan mandated

that Plaintiff install a backup power generator to its existing elevators in the event

of a power outage.

       11.    The State of Michigan and Defendant McKay made such a demand

despite not being able to provide any documentation to support that Plaintiff was

required to install a generator.

       12.    Upon information and belief, no other similar establishment or hotel

in the State of Michigan had been requested to install a generator – which can cost

in excess of $100,000 – to serve as backup to the existing elevators as was being

demanded of Plaintiff.

       13.    On or around December 6, 2018, under the threat of closure, and to

mitigate its potential damages in the event of a total hotel shutdown if the elevators

are disabled by Defendant, Plaintiff appealed for a variance. Exh. C – 12/6/18

Appeal.

       14.    On or around June 25, 2019, the State of Michigan’s Elevator Safety

Board (“Board”), with Defendant present, conducted a hearing regarding variance




                                          3
Case 4:20-cv-10452-SDD-DRG ECF No. 10, PageID.175 Filed 11/02/20 Page 4 of 21




requests1 Sterling Hotels submitted for four of its elevators. Exh. D – Elevator

Safety Board Ruling.

      15.    The Board voted and issued a ruling “to approve the variance

requests and allow all 4 elevators to be placed back into services provided battery

lowering be added to the 5 operational elevators in the building within 3 months

and added to the 6th elevator prior to being placed back into service.” Exh. D –

Elevator Safety Board Ruling.

      16.    Upon information and belief, no establishment similarly situated to

Plaintiff with a similar type of elevator in the State of Michigan had been ordered

to install backup battery power when no backup generator or backup power was

ever installed on the elevator.

      17.    The Board also scheduled a December 17, 2019 Hearing to review the

progress and determine if their Ruling has been complied with. Exh. E – Elevators

Safety Board Minutes.

      18.    Plaintiff followed the Board’s ruling in installing battery lowering

devices – to serve as backup power in the event of a power outage or fire – as




1
 Due to the building being so dated – built in the 1960’s – several elevators are
very old and required upgrades and variance requests.
                                        4
Case 4:20-cv-10452-SDD-DRG ECF No. 10, PageID.176 Filed 11/02/20 Page 5 of 21




averred by Plaintiff’s Corporate Area Chief Engineer, Jeff Cooper.2 Exh. B –

Cooper Aff., ¶¶ 2-4.

      19.   Again, upon information and belief, no establishment similarly

situated to Plaintiff with a similar type of elevator in the State of Michigan has

been ordered to install backup battery power.

      20.   Plaintiff had sought to schedule an elevator inspection of the four

elevators by an elevator inspector employed by the State of Michigan.

      21.   The four elevators that were equipped with the backup batteries were

programmed by elevator manufacturer, ThyssenKrupp, to transit and open to the

first/main floor – where the exits are – in the case of a fire or emergency.3 Exh. B

– Cooper Aff., ¶ 4.

      22.   On November 5, 2019, the four elevators that had been equipped with

backup batteries operated as intended and descended to the first/main floor. Exh.

B – Cooper Aff., ¶ 5.

      23.   Also, on November 5, 2019, the State of Michigan Elevator Inspector,

Defendant Scott McKay, conducted an inspection of the four operational elevators.

Exh. B – Cooper Aff., ¶ 6.



2
  The concept is the elevator will transit to the first floor and open up to allow
patrons to exit safely in the event of a power outage or other emergency situation.
3
  The two other elevators are not at issue here. They are so dated and cannot be
equipped with battery lowering devices.
                                         5
Case 4:20-cv-10452-SDD-DRG ECF No. 10, PageID.177 Filed 11/02/20 Page 6 of 21




      24.    After testing the four operational elevators that were recently

equipped with backup batteries, Defendant Inspector McKay advised Plaintiff that

he is failing all of the elevators because they did not descend to the basement in the

event of a power outage or fire. Exh. B – Cooper Aff., ¶¶ 7-8.

      25.    One such elevator that Defendant Inspector McKay closed down does

not even have access to the basement, as there is no basement underneath it. Exh.

B – Cooper Aff., ¶ 9.

      26.    Thus, although Plaintiff installed battery backup devices for

emergency conditions – which was not even required by state code and which

already operated properly in transiting patrons to the first floor – Defendant was

still not satisfied and ordered the closure of all elevators.

      27.    Defendant Inspector McKay failed all of the elevators after one of the

elevators failed his inspection. Exh. B – Cooper Aff., ¶ 10.

      28.    Defendant Inspector McKay’s opinion that the elevator should be

lowered to the basement puts patrons in harm’s way, traps them in the event of a

fire, and puts them in an area which is not suited for patrons – emergency or not –

as it is an employee only area. Exh. B – Cooper Aff., ¶ 11.

      29.    Plaintiff expressed deep concern and advised Inspector McKay that

the purpose of the battery powered device is to lower the elevators to the common

area on the first/main floor so patrons can exit safely. Exh. B – Cooper Aff., ¶ 12.


                                            6
Case 4:20-cv-10452-SDD-DRG ECF No. 10, PageID.178 Filed 11/02/20 Page 7 of 21




       30.    Plaintiff’s elevator contractor, ThyssenKrupp, also advised Inspector

McKay of the same. Exh. B – Cooper Aff., ¶ 13.

       31.    Even the City of Sterling Heights Fire Marshal, Shawn Allen, agreed

with Plaintiff and ThyssenKrupp but indicated that he will defer to Defendant

Inspector McKay’s opinion.

       32.    Still, Defendant Inspector McKay ordered that all of the elevators be

shut down even though four of them are fully operational and programmed to lead

patrons to the safest exits. Exh. B – Cooper Aff., ¶ 15.

       33.    Defendant McKay shut down all the elevators with full knowledge

that such a closure would deprive Plaintiff of its intended use of the property –

functioning as a multistory hotel.

       34.    Defendant McKay knew or had reason to know that shutting down the

fully functioning elevators that had all the necessary permits was not supported by

any applicable code requirement.

       35.    Defendant McKay knew or had reason to know that similarly situated,

multi-level hotels with elevators – i.e., those who never had backup power installed

on their elevators and/or those that fully complied with state regulations – were

treated better than Plaintiff.




                                         7
Case 4:20-cv-10452-SDD-DRG ECF No. 10, PageID.179 Filed 11/02/20 Page 8 of 21




      36.    Defendant McKay knew or had reason to know that no notice of

violation for the elevators was issued to Plaintiff before he shutdown all of the

elevators.

      37.    Defendant McKay knew or had reason to know that he did not shut

down any other similarly situated hotel in the State of Michigan because it did not

have a backup generator.

      38.    Indeed, at least two hotels located in the same city as Plaintiff – the

Holiday Inn Express located at 8515 15 Mile Rd and the Tru Hotel located at

36599 Van Dyke Ave, both in the City of Sterling Heights – were never shut down

by the State of Michigan or Defendant McKay; were never required to have a

backup power generator; and were never required to get a variance to having a

backup power generator, as has been demanded of Plaintiff by Defendant McKay.

      39.    Defendant McKay’s order of shutting down Plaintiff and treating

Plaintiff different than other similarly situated hotels, which include, but is not

limited to, the Holiday Inn Express and Tru Hotel listed above, also had the

intended effect of preventing Plaintiff from allowing patrons to occupy any rooms

above the first floor in Plaintiff’s five-story hotel.

      40.    Immediately following the Inspector’s order to shut down all of the

elevators based on their failing his test – that being that the elevators descend to the

basement floor rather than the first/main floor where the exits are in the case of a


                                            8
Case 4:20-cv-10452-SDD-DRG ECF No. 10, PageID.180 Filed 11/02/20 Page 9 of 21




fire or emergency – Plaintiff made several attempts by email to the State of

Michigan to prevent the State’s draconian and illogical action of shutting down the

four operational elevators because they do not transit to the basement.

      41.    Plaintiff advised the State of Michigan’s Licensing and Regulatory

Affairs that there was no notice, paperwork, or citation was provided to advise

Plaintiff of an alleged violation, and that Defendant Inspector McKay’s opinion

that the elevators must go down and open to the basement would put the public in

harm’s way. Exh. F – Email.

      42.    Subsequently, for the first time, only after Defendant McKay shut

down Plaintiff’s elevators, Plaintiff was provided four unsigned alleged notice of

violations claiming that the battery recall feature for the elevators did not remain

operational (which they did, as averred above), did not open properly (which they

did) and which did not even have Defendant Inspector McKay’s name on it. Exh.

G – Four Elevators Memo.

      43.    This is in contrast with the two other elevators – which are not at issue

here – that were shut down by Defendant Inspector McKay earlier in the week and

had Inspector McKay’s name on it. Exh. H – Two Elevators Notice.

      44.    Additionally, Defendant was advised it was impossible to have the

existing elevators operate as Defendant wishes because substantial modifications

would be required and would cause an undue hardship on Plaintiff.


                                          9
Case 4:20-cv-10452-SDD-DRG ECF No. 10, PageID.181 Filed 11/02/20 Page 10 of 21




       45.    Upon information and belief, only Plaintiff has been subjected to such

 unreasonable demands (i.e., mandating backup power when no backup power was

 ever installed on the elevators) by Defendant, in comparison to other similar hotels

 or establishments with similar dated elevators situated in the State of Michigan.

       46.    Defendant’s action had the intended consequences of causing

 imminent and immediate harm to Plaintiff.

       47.    Defendant’s actions significantly harm the public and violate public

 policy, as it makes emergency situations more dangerous by unloading patrons into

 the basement – possibly causing them to be trapped – rather than the first/main

 floor where the exits are.

       48.    The shut down by Defendant caused devastating damages and

 frustrated patrons in that bookings, which included weddings, military, and sport

 group functions, were canceled.

       49.    Indeed, because of Defendant’s conduct in locking down the

 elevators, Plaintiff was not able to rent any rooms above the first level, causing

 loss of occupancy income.

       50.    Defendant did not provide a “‘fair procedure’ when depriving

 [Plaintiff] of life, liberty, or property” when he shut down all the elevators, even

 though only one elevator failed. EJS Props., LLC v. City of Toledo, 698 F.3d 845,

 855 (6th Cir. 2012).


                                          10
Case 4:20-cv-10452-SDD-DRG ECF No. 10, PageID.182 Filed 11/02/20 Page 11 of 21




       51.    Thus, not only was Plaintiff treated different than other similarly

 situated establishments by having to abide by more onerous requirements, but

 Defendant “did not afford [Plaintiff] adequate procedural rights prior to depriving”

 the property interest at issue. Women’s Med. Prof’l Corp. v. Baird, 438 F.3d 595

 (6th Cir. 2006).

       52.    Damages were incurred during the time period leading up to any

 appeal because all the elevators were shut down by Defendant’s actions.

       53.    Defendant’s elevator shutdown order had the intended consequence of

 preventing Plaintiff from renting rooms above the first floor, meaning all the rooms

 on the second through fifth floors were barred from being booked by patrons.

       54.    Therefore, there was no “meaningful postdeprivation remedy”

 available because the damage had already been incurred. Bass v. Robinson, 167

 F.3d 1041, 1049 (6th Cir. 1999).

       55.    With    no   meaningful    postdeprivation    remedy    available,   the

 postdeprivation remedies were inadequate.

       56.    Due to the damages incurred immediately following the shutdown

 order – i.e., the hotel being barred from renting rooms on the second, third, fourth,

 and fifth floors – state administrative remedies are inadequate.

       57.    Defendant, through his own individual actions, has violated the

 Constitution.


                                          11
Case 4:20-cv-10452-SDD-DRG ECF No. 10, PageID.183 Filed 11/02/20 Page 12 of 21




        58.      Defendant intentionally discriminated against Plaintiff by treating

 Plaintiff less favorably than other similarly situated hotels, as described above, by

 demanding and subjecting Plaintiff to more onerous requirements to stay open.

        59.      Defendant acted with the purpose of creating an adverse impact on

 Plaintiff.

        60.      Defendant applied Michigan’s elevator code, regulations, and

 inspections differently with Plaintiff under the circumstances of this case than he

 has with any similarly-situated entities.

        61.      There was no rational basis for Defendant to treat Plaintiff different

 than other similarly situated buildings in imposing a generator requirement and

 later a battery backup when this is not a legal requirement that Plaintiff was

 subjected to.

        62.      Plaintiff’s elevators were never equipped with backup power – neither

 at the time the elevators were installed nor at any time after that.

        63.      Despite this, Defendant imposed a requirement that the elevators must

 have backup power equipped and pass his inspection in order to open.

        64.      A reasonable person in Defendant’s position would understand that

 his actions violated established rights.

        65.      Defendant’s conduct violated clearly established constitutional rights

 of which a reasonable person would have known.


                                             12
Case 4:20-cv-10452-SDD-DRG ECF No. 10, PageID.184 Filed 11/02/20 Page 13 of 21




       66.    The contours of Plaintiff’s rights are sufficiently clear that a

 reasonable official would understand that what he is doing violates that right.

       67.    The right to due process is “quite clearly established”, Anderson v.

 Creighton, 482 U.S. 635, 639 (1987), and Defendant violated Plaintiff’s due

 process rights by: 1) shutting down all elevators even though only one failed his

 inspection; 2) providing notice of the deficiencies for the elevators on the same day

 he shutdown all of the elevators but only after he had already shut them down; and

 3) by shutting down all the elevators, he prevented Plaintiff from meaningful

 postdeprivation rights because it had already suffered devastating damages by the

 time any postdeprivation rights could be exercised.

       68.    Defendant violated Plaintiff’s equal protection rights by requiring

 Plaintiff to add backup power to all of its elevators, even though none of them

 were ever equipped with backup power, and then shutting down all of these

 elevators when they failed his backup power inspection which required all of the

 elevators to go down to the basement level in the case of an emergency – all of

 which was not required of any other hotel similarly-situated to Plaintiff and

 inspected by Defendant.

       69.    Defendant was also fully aware that shutting down all of Plaintiff’s

 elevators would have the intended consequence of devastating economic impacts




                                          13
Case 4:20-cv-10452-SDD-DRG ECF No. 10, PageID.185 Filed 11/02/20 Page 14 of 21




 on Plaintiff and the devastating impact on Plaintiff’s distinct investment-backed

 expectations.

       70.    Defendant was aware that his conduct, under the circumstances,

 would actually violate a clearly established and particularized constitutional right.

       71.    This was not a mistaken judgment but a plainly incompetent or

 knowing violation of the law.

       72.    Defendant’s conduct – requiring Plaintiff to install backup power on

 all of its elevators, even though it never had backup power installed onto them and

 were previously approved for use by the State of Michigan, and then failing all of

 the elevators despite only one of the elevators failing his test, which had the

 intended consequence of prevent Plaintiff from renting rooms above the first floor

 and causing devastating damage to the hotel – would have been clear to a

 reasonable governmental official that this conduct was unlawful in the situation

 they confronted.

                                       COUNT I

                 VIOLATION OF THE DUE PROCESS CLAUSE
                    OF THE FOURTEENTH AMENDMENT
                  TO THE UNITED STATES CONSTITUTION

       73.    Plaintiff incorporates by reference the foregoing paragraphs, as

 though fully set forth herein.

       74.    Plaintiff is a hotel in the State of Michigan.


                                           14
Case 4:20-cv-10452-SDD-DRG ECF No. 10, PageID.186 Filed 11/02/20 Page 15 of 21




       75.    Plaintiff’s Due Process rights includes the right to notice and an

 opportunity to be heard.

       76.    On or around November 5, 2019, acting under the color of law and

 pursuant to his authority as the State of Michigan’s Elevator Inspector, Defendant

 Scott McKay, informed Plaintiff that he was ordering the shutdown of Plaintiff’s

 four elevators at issue here and prohibiting Plaintiff from renting rooms above the

 first floor, effective immediately.

       77.    Before depriving Plaintiff of its property, Defendant did not conduct a

 hearing or otherwise afford Plaintiff either notice of the grounds for the violation

 or a meaningful opportunity to respond as to elevators having to transit to the

 basement.

       78.    Additionally, Defendant’s actions in mandating that elevators transit

 to the basement in the event of a fire or power outage constitutes a state-created

 danger, as it puts the public – including Plaintiff’s patrons – in harm’s way.

       79.    Defendant’s actions in depriving Plaintiff his property absent a

 hearing or other notice of the grounds for the violation and an opportunity to

 respond abridges its rights to due process in violation of the Michigan Constitution.

       80.    As a direct and proximate result of Defendant’s actions, Plaintiff has

 suffered, and will continue to suffer, substantial damages, including, but not




                                          15
Case 4:20-cv-10452-SDD-DRG ECF No. 10, PageID.187 Filed 11/02/20 Page 16 of 21




 limited to, the loss of business, loss of customers, loss of goodwill, and other

 benefits.

       WHEREFORE, Plaintiff, Sterling Hotels, respectfully requests that this

 Honorable Court enter a judgment in its favor and against Defendant, Scott

 McKay, in the amount in excess of $25,000, plus interest, costs, and attorney fees,

 and grant such further and additional relief as this Court deems just and equitable.

                                      COUNT II

             VIOLATION OF THE EQUAL PROTECTION CLAUSE
                  OF THE FOURTEENTH AMENDMENT
                 TO THE UNITED STATES CONSTITUTION

       81.    Plaintiff incorporates by reference the foregoing paragraphs, as

 though fully set forth herein.

       82.    Defendant is a state actor subject to the requirements of the Equal

 Protection Clause of the Constitution of United States.

       83.    The purpose of the United States’ Constitution’s Equal Protection

 Clause is to secure every person within the State’s jurisdiction against intentional

 and arbitrary discrimination by its agents.

       84.    The Equal Protection Clause also prohibits discrimination by the

 government that burdens a fundamental right, targets a suspect class, or

 intentionally treats one differently than others similarly-situated without any

 rational basis for the difference.


                                          16
Case 4:20-cv-10452-SDD-DRG ECF No. 10, PageID.188 Filed 11/02/20 Page 17 of 21




       85.    Plaintiff here was intentionally treated different and discriminated

 against, in contrast with others similarly-situated, including other hotels inspected

 by Defendant who – like Plaintiff – never had backup power installed on their

 elevators but were later required to install backup power on the elevators and pass

 an inspection lest Defendant shutdown all the elevators completely, with no

 rational basis for the difference in treatment.

       86.    Defendant’s differential treatment was the result of not prosecutorial

 discretion honestly exercised but of an illegitimate desire to ‘get’ the Plaintiff.

       87.    Plaintiff’s mistreatment was also motivated by ill-will harbored by

 Defendant’s employer, the State of Michigan.

       88.    Defendant’s actions were motivated solely by a spiteful effort to get

 the Plaintiff for reasons wholly unrelated to any legitimate state objective.

       89.    Defendant has denied Plaintiff the equal protection of the laws, which

 has and will cause Plaintiff excessive financial damages.

       WHEREFORE, Plaintiff, Sterling Hotels, respectfully requests that this

 Honorable Court enter a judgment in its favor and against Defendant, Scott

 McKay, in the amount in excess of $25,000, plus interest, costs, and attorney fees,

 and grant such further and additional relief as this Court deems just and equitable.




                                            17
Case 4:20-cv-10452-SDD-DRG ECF No. 10, PageID.189 Filed 11/02/20 Page 18 of 21




                                     COUNT III

             INVERSE CONDEMNATION/REGULATORY TAKING

       90.    Plaintiff incorporates by reference the foregoing paragraphs, as

 though fully set forth herein.

       91.    The land use violations issued by Defendant constitutes Inverse

 Condemnation and a Regulatory Taking without just compensation in violation of

 Article 10, § 2 of the Fifth Amendment to the United States Constitution.

       92.    The violations imposed by Defendant have deprived Plaintiff of “all

 economically beneficial or productive use of land” and, therefore, constitutes a

 ‘categorical’ taking.” Lucas v. South Carolina Coastal Council, 505 U.S. 1003,

 1015; 112 S. Ct. 2886; 120 L. Ed. 2d 798 (1978).

       93.    Alternatively, the regulations result in a taking on the basis of the

 following factors: (a) the character of the governmental action (the regulation

 requires Plaintiff to sacrifice economically beneficial use of the hotel for alleged

 public safety), (b) the economic effect on the land (the violations will cause

 Plaintiff to lose an almost impossible to calculate amount of money), and (c) the

 extent by which the violation has interfered with distinct, investment-backed

 expectations (Plaintiff purchased the five-story hotel to act as a five-story hotel). K

 & K Const., Inc. v. Dept. of Nat. Res., 456 Mich. 570, 585; 575 N.W.2d 531, 538

 (1998).


                                           18
Case 4:20-cv-10452-SDD-DRG ECF No. 10, PageID.190 Filed 11/02/20 Page 19 of 21




        94.    The economic impact of the regulation imposed by Defendant on

 Plaintiff is devastating, as Defendant’s shutdown order for all of the elevators

 prevented Plaintiff from renting rooms on the second – fifth floors of this 232,000

 square foot hotel.

        95.    Defendant was fully aware that Plaintiff cannot earn a profit at all

 under these circumstances.

        96.    Plaintiff had distinct investment-backed expectations in the ownership

 of its property, including that patrons would be able to rent rooms throughout the

 hotel and utilize the hotel’s entertainment, recreational, and food services.

        97.    Defendant’s actions destroyed any investment-backed expectations

 Plaintiff had and has caused devastating damages to Plaintiff, including leaving it

 in economic ruins and preventing it from enjoying economic use of the land.

        98.    Defendant did not need to enforce his requirement that Plaintiff’s

 elevators must have backup power installed because Plaintiff’s elevators never had

 backup power installed and never diminished the level of the elevators’ safety after

 their installation.

        99.    Defendant also did not need to shutdown all of the elevators, which

 had the intended consequence of preventing Plaintiff from renting rooms above the

 first floor to patrons, when only one of the elevators failed his inspection.




                                           19
Case 4:20-cv-10452-SDD-DRG ECF No. 10, PageID.191 Filed 11/02/20 Page 20 of 21




        100. Plaintiff has lost economic value in the property as a direct

 consequence of Defendant’s actions.

        101. Defendants shutdown order was not in furtherance of protecting the

 public from unsafe elevators.

        102. In order to pass Defendant’s inspection, Plaintiff would have to place

 patrons at the doors of a disaster by depositing the patrons – against their wishes –

 at the basement floor, rather than the main floor where they can safely exit the

 building, where there may be a fire/emergent situation, and where they are

 unfamiliar with the location of staircases that could lead them to the main floor to

 exit safely.

        103. Defendant chose to selectively enforce the backup power regulations

 on Plaintiff when Plaintiff never had the backup power installed on the elevators.

        104. Defendant also chose to shutdown all of the elevators after one of the

 elevators allegedly failed his inspection which would have actually led patrons and

 the public into harm’s way.

        105. Defendant’s actions led to a substantial decline in the value of

 Plaintiff’s property.

        106. The Defendant abused his powers in his affirmative action directly

 aimed at Plaintiff’s property.




                                          20
Case 4:20-cv-10452-SDD-DRG ECF No. 10, PageID.192 Filed 11/02/20 Page 21 of 21




          107. The violations have clearly and completely defeated Plaintiff’s

 “distinct investment-backed expectations”.

          WHEREFORE, this Court should enter Judgment in Plaintiff’s favor

 against Defendant, Scott McKay, in an amount equal to all of the damages

 sustained by Plaintiff, plus costs, including reasonable attorney fees, incurred by

 Plaintiff as a result of the violation imposed by Defendant.

                                                                    Respectfully submitted,

                                                                    AKEEL & VALENTINE, PLC

                                                                   SHEREEF H. AKEEL
                                                               By: Shereef H. Akeel (P54345)
                                                                   Hasan Kaakarli (P81099)
                                                                   Attorneys for Plaintiff
                                                                   888 West Big Beaver Road, Suite 420
                                                                   Troy, MI 48084
                                                                   (248) 269-9595
 Dated: November 2, 2020

                           CERTIFICATE OF SERVICE
          The undersigned says that on November 2, 2020 (s)he electronically filed a
 copy of the following document in the above-captioned matter by filing into the
 Eastern District Court Website:
                    DOCUMENT(S): First Amended Complaint
 and that same is being served upon counsel of record via the court’s electronic
 filing and electronic mail notification system as follows:
                    William F. Denner
                    DennerB@michigan.gov


 O:\Amerilodge-Sterling Heights\@McKay\1st Amd Complaint.doc


                                                               21
